DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Toda et al. (US Patent Application Publication 2007/0141888 A1) teaches: “a connector assembly 1, comprising a first connector 15 and a second connector 2, wherein: the first connector 15 and the second connector 2 are connectable to each other along a connection direction (as seen in figure 1-4); the first connector 15 comprises a first holding member 16, a plurality of first terminals 18, a first shell 20 and a first engagement member 22a; the first terminals 18 are held by the first holding member 16; each of the first terminals 18 has a first contact portion 19a; the first shell 20 has a first mating portion 16e; the first mating portion 16e covers, at least in part, the first contact portion 19as in a perpendicular plane (as seen in figure 1) perpendicular to the connection direction (as seen in figure 1-4); the first engagement member 22a is fixed to the first shell 20; the first engagement member 22a is formed with an engagement recess (along 23a); the engagement recess (along 23a) is located outward of the first shell 20 in a perpendicular direction (as seen in figure 1-4) perpendicular to the connection direction (as seen in figure 1-4); the second connector 
However, Toda fails to provide, teach or suggest: the first contact portions are arranged in a lateral direction perpendicular to the connection direction; and the first connector and the second connector are connected to each other by moving the second connector toward the first connector along the connection direction which is perpendicular to both the lateral direction and the perpendicular direction.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831